Citation Nr: 1115660	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-23 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from March 1965 to February 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain Social Security Administration (SSA) records, a posttraumatic stress disorder (PTSD) examination, and for adjudication of a claim for a total disability rating based on individual unemployability (TDIU).

First, remand is required for the RO to adjudicate the issue of entitlement to TDIU.  The Board notes that entitlement to TDIU is now included as an issue in this appeal because once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  The Veteran filed a claim for service connection for PTSD in December 2004 and a notice of disagreement regarding his initial evaluation for PTSD in August 2008.  In an October 2008 letter, the Veteran's treating psychologist stated that he was completely unemployable due to his PTSD.  Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has determined that it has jurisdiction over the issue.  TDIU is inextricably intertwined with the claim for an increased evaluation for PTSD because entitlement to schedular TDIU is based, in part, on the percentage assigned to the Veteran's PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, remand is required for RO adjudication after the development ordered herein.  

Second, remand is required to attempt to obtain SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  In a September 2007 income and net worth statement, the Veteran reported that he received SSA benefits.  The RO has not yet attempted to obtain these records.  Accordingly, remand is required to obtain the SSA records.

Third, remand is required to provide the Veteran with a PTSD examination.  When the medical evidence of record is insufficient or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that where the record before the Board contains insufficient medical information for evaluation purposes, remand is required).  Here, September 2004 VA medical records determined there was moderate PTSD and assigned GAF scores of 51 and 60, which denote moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).  An October 2004 VA record noted significant anger, depression, guarded affect, self-isolation, and markers consistent with PTSD.  An August 2005 VA examination noted that the Veteran reported his history differently to various evaluators, particularly regarding the reasons for his incarceration.  The examiner assigned a GAF score of 60, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV, 46-7.  The examiner determined that the Veteran was exaggerating his symptoms.  In an October 2008 letter, the Veteran's treating VA psychologist provided a diagnosis of severe PTSD and assigned a GAF score of 41, which signifies serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.  The examiner noted severe social impairment, that the Veteran was unemployable due to PTSD, and that the symptoms had been constant since 2004.  The Board finds that the medical evidence of record is insufficient because these medical records present greatly contrasting views of the severity of the Veteran's PTSD symptomatology.  Remand is required to obtain and additional examination and medical opinion that attempts to reconcile the medical evidence of record.  

Additionally, the psychologist noted that he was the Veteran's treating provider.  There are no individual mental health counseling records associated with the claims file.  While on remand, any additional mental health treatment records should be obtained, to include any individual counseling records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim for TDIU, provide appropriate VCAA notice to the Veteran.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(a), (e) (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of mental health treatment, to include any individual counseling records.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, notice that the Veteran is ultimately responsible for providing the evidence, and notice that the Veteran may provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must comment upon the presence or absence, and the frequency or severity of all symptoms of PTSD including memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or retain employment.  The examiner must determine whether the Veteran's PTSD symptomatology causes occupational and social impairment with 1) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, 2) reduced reliability and productivity, and/or 3) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or whether the symptomatology causes total occupational and social impairment.  The examiner must address the August 2005 VA examination and the October 2005 VA psychologist letter, to include attempting to reconcile the differing levels of severity of PTSD symptomatology presented.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


